Citation Nr: 1225061	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to January 1982.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 RO decision that in pertinent part, denied service connection for chronic depression/PTSD.  

The evidence shows that the Veteran has been diagnosed with several psychiatric disorders, including depression, PTSD, obsessive compulsive disorder, and an eating disorder.  Her claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

There are other issues that are not currently on appeal.  In a January 2009 rating decision, the RO denied service connection for a bilateral knee disability, and in response, the Veteran requested that the RO reconsider this claim.  In an August 2009 rating decision, the RO confirmed and continued the previous denial of service connection for a bilateral knee disability.  The Veteran was notified of this decision by a letter dated in September 2009, and she did not appeal it.  Also in its January 2009 rating decision, the RO granted service connection and a noncompensable rating for gastritis, and denied an increase in a 40 percent rating for a low back disability.  The Veteran did not appeal these determinations.  Hence, these issues are not in appellate status and will not be addressed by the Board.  38 U.S.C.A. § 7105; see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

VA medical records show that in February 2001, the Veteran was diagnosed with acute PTSD, after she was kidnapped and subjected to severe physical abuse in February 2001.  She was also diagnosed with an eating disorder.  A discharge summary reflects that this was her first psychiatric admission.  

VA outpatient treatment records reflect treatment for depressive disorder, PTSD, and an eating disorder.  In September 2002, she was diagnosed with acute PTSD, an eating disorder (cornstarch dependence), and depressive disorder not otherwise specified (NOS).  Her medical problem list includes a diagnosis of depressive disorder related to military sexual trauma (MST).  A January 2003 primary care note reflects that she had a prior psychiatric history of depression, PTSD secondary to being held against her will, and obsessive compulsive disorder, involving eating cornstarch.  Subsequent VA outpatient treatment records reflect treatment for depression.

The evidence shows that the Veteran has been diagnosed with several psychiatric disorders, including depression, PTSD, and an eating disorder.  Service treatment records reflect that she was diagnosed with a personality disorder, situational stress, and adjustment disorder.  The Board must consider this claim in light of the several diagnoses she has received, so not just for PTSD exclusively, but also for her depression, eating disorder, and obsessive compulsive disorder.  See Clemons, supra.  

The Veteran has contended that she has a current psychiatric disorder due to traumatic events in service.  In her original March 2006 claim, she asserted that she has depression due to sexual harassment by a sergeant major and 1st lieutenant.  By a statement submitted in December 2006, she said that upon arrival at basic training, she was forced to have an abortion when a pregnancy test was positive.  She also reported that her commanding officer, a 1st lieutenant, was very harsh with her, and sentenced her to a correctional facility.  She said she could not handle the activities at the correctional facility, and so the 1st lieutenant picked her up from the facility and drove back to the barracks with her in the trunk of his car.  Later, she was sexually abused by her friend's husband, resulting in a pregnancy, because of which she was absent without leave (AWOL), causing her separation from service.  In May 2008, she reported two traumatic incidents in service:  an abortion at the beginning of her service, and an incident in which a bed fell on her, injuring her back.

The Veteran's service treatment records reflect that in December 1980, a bed fell on her back, resulting in hematoma and low back pain.  In June 1981, the Veteran was seen after she was scheduled to go to a correctional facility; she was very upset, tearful, and anxious.  She said she wanted to get out of the Army.  An evaluation was conducted and she was diagnosed with chronic personality disorder, mixed, and situational stress.  Also in June 1981, she was seen for adjustment disorder.  In August 1981, she reported that she had an abortion in 1979 at Fort Jackson.  A mental status examination was conducted in January 1982 and a psychiatric disorder was not diagnosed.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

If, however, as here, a PTSD claim is based on an alleged personal or sexual assault in service, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5). Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See also M21-1MR IV.ii.1.D.17.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. 

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may then submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal/sexual assault occurred.  38 C.F.R. § 3.304 (2011).  See also Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  So there is an exception to the rule announced in Moreau, permitting after-the-fact medical nexus evidence to establish the occurrence of the claimed stressor in service when it purportedly involved personal or sexual assault.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

As noted by the Veteran's representative, the Veteran has not undergone a VA compensation and pension examination to determine whether any current psychiatric disorder is related to service.  As there is evidence of a diagnosis of a current psychiatric disorder, including depression and PTSD, evidence that the Veteran was diagnosed with a personality disorder, situational stress, and adjustment disorder during service, lay statements from the Veteran regarding in-service stressors, and an indication that PTSD may possibly be associated with the Veteran's service, the Board finds that it is necessary to afford the Veteran a VA medical examination to determine whether the Veteran has a current acquired psychiatric disorder that is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who have treated her for a psychiatric disorder since separation from service.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file. 

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be made available to and reviewed by the 


examiner.  All tests deemed necessary should be performed and all findings should be reported in detail. 

The examiner should identify all current psychiatric disorders found to be present (i.e., depression, PTSD, obsessive compulsive disorder, an eating disorder, etc.)

(a) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based.  The Veteran has described her stressors as follows:  sexual harassment by a sergeant major and 1st lieutenant; having an abortion at basic training; that her commanding officer, a 1st lieutenant, was very harsh with her and sentenced her to a correctional facility; that she could not handle the activities at the correctional facility so the 1st lieutenant picked her up from the facility and drove back to the barracks with her in the trunk of his car; being sexually abused by her friend's husband, resulting in a pregnancy, because of which she was absent without leave (AWOL); and an incident in which a bed fell on her, injuring her back.

(b) If the examination results in a psychiatric diagnosis(es) other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any currently demonstrated psychiatric disorder (other than PTSD) had its clinical onset during active service or is related to any in-service disease, event, or injury. 

In providing these opinions, the examiner should acknowledge the complaints and findings noted in the service treatment records.  As noted above, the Veteran's service treatment records reflect that in December 1980, a bed fell on her back, resulting in hematoma and low back pain.  In June 1981, she was seen after she was scheduled to go to a correctional facility; she was very upset, tearful, and anxious.  She said she wanted to get out of the Army.  An evaluation was conducted and she was diagnosed with chronic personality disorder, mixed, and situational stress.  Also in June 1981, she was seen for adjustment disorder.  In August 1981, she reported that she had an abortion in 1979 at Fort Jackson.  A mental status examination was conducted in January 1982.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached. 

3.  Next, the RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinion(s) requested, the report must be returned for corrective action.

4.  Finally, the RO/AMC should readjudicate the claim for service connection for an acquired psychiatric disorder, including PTSD, depression, and an eating disorder, etc., with consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



